                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
                                       RELEASE ORDER

TO: UNITED STATES MARSHAL

RE: UNITED STATES OF AMERICA VS. CHRISTOPHER ALLEN CARMICHAEL

CASE NO: 3:19-cr-00148-TMB-DMS


Defendant CHRISTOPHER ALLEN CARMICHAEL,

has this date met the bail conditions indicated below and is ordered discharged from custody.

  D Released to - - - - - - - - - - - - - - - -, the third-party custodian(s).

  D Paid cash bail in the amount of -
                                    $
                                      -------------------

  D Posted unsecured bond in the amount of -
                                           $
                                             ' - - - - - - - - - - - - - -- - - -

  D Posted bond secured by        D property or   D Surety in the amount of -
                                                                            $ - -- - - -
    with the Clerk of Court

  D Surrendered passport to the U.S . Probation and Pretrial Services Office

  IZI Other Defendant to be released on December 31, 2019 by 10:00 AM to U.S. Probation and
      Pretrial Services Officer for immediate transport to Norris House.




        DATED at Anchorage, Alaska, this 30th day of December, 2019.




Original & l cy to U.S. Marshal



        Case 3:19-cr-00148-TMB-DMS Document 20 Filed 12/30/19 Page 1 of 1
